The case of this appellant was tried, by consent of the parties, along with the case of Fred Gulledge v. State, ante, p. 209, 167 So. 252, this day decided, and before the same jury.
The questions presented by this appeal are the same as those treated in Gulledge's Case, except the questions now considered.
To quote from the brief filed in behalf of the appellant: "At several places in the record, while appellant, George Bryan, was interrogating his witnesses on the subject of character, the court declined to permit said appellant to ask said witnesses did they know the character of the family to which he belonged. It would occur to appellant that such testimony was legitimate. Of course, it is well known that class is not known to the law in this state. However, *Page 227 
it might, in connection with the other evidence, shed light upon the character of the said George Bryan."
We are of the opinion that counsel here has fully answered his contention and demonstrated that it is wholly without merit.
The court ruled correctly in refusing to allow the witness Beatty to testify "for what purpose the said Beatty purchased the car."
The rulings of the court in respect to the cross-examination of defendant's witness Otis Walker were free from error. Pierce v. State, 228 Ala. 545, 154 So. 526.
This record and the proceedings of the trial court are free from error.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.